DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naslund (20190094256).
Referring to claims 1 and 11, Naslund shows a method of determining an air data parameter for an aircraft propelled by at least one engine (see paragraph 5), the method comprising: 
emitting a first coherent light pulse into a first target volume aft of the aircraft within an engine exhaust flow of the aircraft (see figure 1 Ref 14 also see paragraph 16); 
receiving a first backscatter light return from the first light pulse interacting with the first target volume (see paragraph 16 note the reflections of the laser energy off molecules and/or particulates); 
determining a first air data parameter based on the first backscatter light return and at least one of an engine parameter indicative of a condition of the engine and an aircraft parameter indicative of a state of the aircraft (see paragraph 12 note the data from the sensors 12 and 14 are utilized to determine the gust load alleviation, sideslip sensing, and/or other applications); and 
outputting the first air data parameter to a consuming system of the aircraft (see paragraph 12 note the data is output to the onboard computer system Ref 16).
Referring to claim 5, Naslund shows the aircraft parameter is one or more of a position of a control surface of the aircraft, weight of the aircraft, an angle of sideslip, and an angle of attack (see paragraph 18 also see paragraph 24).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naslund (20190094256) in view of Fegley (5546183).
Referring to claims 2 and 12, Naslund fails to specifically show the first coherent light pulse is emitted along a direction parallel to a longitudinal centerline of the aircraft.
Fegley shows a similar device that includes the first coherent light pulse is emitted along a direction parallel to a longitudinal centerline of the aircraft (see figure 1 and 2).  It would have been obvious to include the pulse along the longitudinal centerline of the aircraft because this allows for pulses to detect a Doppler shift of the molecules and particulates, this is extremely well known in LIDAR systems 
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naslund (20190094256) in view of Garde (20180088239).
Referring to claims 3 and 13, Naslund fails to specifically show the first air data parameter includes determining an airspeed of the aircraft based on a frequency difference between the first coherent light pulse and the first backscatter light return.
Garde shows a similar device that includes the first air data parameter includes determining an airspeed of the aircraft based on a frequency difference between the first coherent light pulse and the first backscatter light return (see paragraph 25).  It would have been obvious to determine the airspeed of the aircraft because this is a common parameter that is put into a flight computer when controlling the aircraft.  
Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naslund (20190094256) in view of deGaribody (20150330310).
Referring to claim 4, Naslund fails to show but deGaribody shows and engine parameter that is measured via reflections of a laser (see paragraph 22) the engine parameter is indicative of one or more of an engine power setting, fuel flow, a rotational speed of a fan of the engine, and a rotational speed of a compressor of the engine (see paragraph 45-46).  It would have been obvious to include the particulars of the fuel flow as shown by deGaribody because this is a common parameter to monitor for a flight control computer, this adds no new or unexpected results.  

Referring to claims 8 and 13, Naslund is silent as to how the backscatter is detected and fails to specifically show the first air data parameter is determined based on a frequency difference between the first coherent light pulse and the first backscatter light return, the engine parameter indicative of an engine power setting, and the aircraft parameter indicative of an angle of attack of the aircraft or an angle of sideslip of the aircraft.
deGaribody shows a similar LIDAR device that includes show the first air data parameter is determined based on a frequency difference between the first coherent light pulse and the first backscatter light return (see paragraph 55-56), the engine parameter indicative of an engine power setting (see paragraph 47), and the aircraft parameter indicative of an angle of attack of the aircraft or an angle of sideslip of the aircraft (note Naslund shows sideslip detection in paragraph 12).  
It would have been obvious to include the backscatter and detect parameters based on the difference in frequency because this is how Doppler shift detection occurs, this is extremely well known in LIDAR systems and adds no new or unexpected results.  

Allowable Subject Matter
Claims 6, 7, 9-10, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (CA2982114) and Asahara (20110219869) all shows similar prior art.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645